Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amini (US 9,351,338 B2) in view of Rajagopalan (US 2019/0097314 A1) and Noguchi (JP 2014/075725 A).

Regarding claim 1. 
Amini (US 9,351,338 B2) discloses a method for operating a radio system {Amini: Access Point 100-Fig.1} comprising: 
configuring a first antenna of a plurality of antennas {Amini: antennas-Fig.1} in a wireless device to operate in a configured mode of a plurality of modes {Amini: Each of the communication modules 115a-c may contain two or more antennas. Filtering performed at the processor and/or at the communication modules may facilitate reception and/or transmission on each antenna of the communication modules, col.3, lines 28-32}, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band {Amini: A processor 105 may be in communication with the radios 115a-c; processor 105-Fig.1 may also be in communication with several communication modules 115a-c for 2.4 GHz 115a and 5 GHz 115c communication (e.g. third mode of both 2.4 GHz and 5 GHz as claimed); some modules 115b may be switchable between 2.4 GHz and 5 GHz (e.g. first mode of 2.4 GHz or second mode  of 5GHz as claimed), col.3, lines 16-29}; and 
operating a first radio of a plurality of radios {Amini: radios 115-Fig.1} connected to the first antenna in the configured mode of the first antenna.
Amini does not explicitly disclose (1) wherein the plurality of antenna operate as slot antennas, and (2) radio waves in WLAN bands (2.4GHz band, 5GHz band) as a quarter wave and a half wave. 
However, in the same field of endeavor, Rajagopalan (US 2019/0097314 A1) discloses that a device 10 is able to cover multiple frequency bands and slot antenna 40 may be configured to cover multiple frequency bands {Rajagopalan: ¶0062}, a given slot antenna 40 (e.g., a given one of slot antennas 40-1, 40-2, 40-3, and 40-4 of FIG. 5) may be configured to cover three different frequency bands such as a satellite navigation band and 2.4 GHz and 5 GHz wireless local area network bands using a single rectangular slot 104 {Rajagopalan: ¶0063}, see also ¶0059 wherein the slot “antennas 40-1, 40-2, 40-3 and/or 40-4  may be used to cover the same frequency band or may be used to cover two or more different frequency bands. In scenarios where antennas 40 cover the same band, two or more antennas 40 may be operated using a MIMO scheme to optimize data throughput if desired”{Rajagopalan: ¶0059}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Rajagopalan’s teaching to Amini’s system with the motivation being to “optimize data throughput” {Rajagopalan: ¶0059} and to “eliminate the need for separate antennas for covering multiple frequency bands”{Rajagopalan: ¶0062}.
Also, in the same field of endeavor, Noguchi (JP 2014/075725 A) discloses an antenna system 700-Fig.9 used in a wireless LAN, the antenna system  is a dual band antenna system that resonates with respect to two typed of radio waves having frequencies of 2.4 GHz and 5 GHz, wherein a quarter wavelength of a radio wave having a frequency of 2.4 GHz and a half wavelength of a radio having a frequency of 5 GHz {Noguchi: highlight in gray section on page 8 showing “a quarter wavelength of a radio wave having a frequency of 2.4GHz and a half wavelength of a radio wave having a frequency of 5GHz”}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Noguchi’s teaching to Amini’s system with the motivation being to provide “antenna system having a diversity function capable of achieving higher directivity {Noguchi: Abstract, page 3, lines 6-7 & page 5, lines 1-12}. 

Regarding Claim 10. The method of claim 1, wherein the wireless device is a wireless access point {Amini: Access Point 100-Fig.1}.

Claims 1-6, 8-9, 12-16 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Rajagopalan (US 2019/0097314 A1) and Noguchi (JP 2014/075725 A).

Regarding Claim 1. 
Lee (US 9,331,835 B1) discloses A method for operating a radio system {Lee: RF Front-End Circuitry 100-Fig.1} comprising: 
configuring a first antenna of a plurality of antennas {Lee: Dual Band antenna 101 in Fig.1} in a wireless device to operate in a configured mode of a plurality of modes {Lee: a plurality modes comprise of 2.4GHz mode, 5GHz mode, or both, Fig.1 & col.3, lines 34-39, emphasis added}, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band {Lee: The RF front-end circuitry 100 includes a dual-band WLAN RF transceiver 120 for communications on the two Wi-Fi® bands, 2.4 GHz and 5 GHz. The dual-band WLAN RF transceiver 120 allows an electronic device to exchange data or connection to the Internet wireless using radio waves in the WLAN bands (2.4 GHz band, 5 GHz band) via the first dual-band WLAN antenna 101}; and 
operating a first radio {Lee: 5GHz WLAN channel 121-Fig.1} of a plurality of radios {Lee: 5GHz WLAN channel 121-Fig.1, 2.4GHz WLAN channel 123-Fig.1, 5GHz WLAN channel 125-Fig.1, and 2.4GHz WLAN channel 127-Fig.1} connected to the first antenna in the configured mode {Lee: 2.4GHz, 5GHz, or both, col.3, lines 34-39} of the first antenna {Lee: a plurality modes comprise of 2.4GHz mode, 5GHz mode, or both, Fig.1 & col.3, lines 34-39, emphasis added}.
Lee does not explicitly disclose (1) wherein the plurality of antenna operate as slot antennas, and (2) radio waves in WLAN bands (2.4GHz band, 5GHz band) as a quarter wave and a half wave. 
However, in the same field of endeavor, Rajagopalan (US 2019/0097314 A1) discloses that a device 10 is able to cover multiple frequency bands and slot antenna 40 may be configured to cover multiple frequency bands {Rajagopalan: ¶0062}, a given slot antenna 40 (e.g., a given one of slot antennas 40-1, 40-2, 40-3, and 40-4 of FIG. 5) may be configured to cover three different frequency bands such as a satellite navigation band and 2.4 GHz and 5 GHz wireless local area network bands using a single rectangular slot 104 {Rajagopalan: ¶0063}, see also ¶0059 wherein the slot “antennas 40-1, 40-2, 40-3 and/or 40-4  may be used to cover the same frequency band or may be used to cover two or more different frequency bands. In scenarios where antennas 40 cover the same band, two or more antennas 40 may be operated using a MIMO scheme to optimize data throughput if desired”{Rajagopalan: ¶0059}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Rajagopalan’s teaching to Lee’s system with the motivation being to “optimize data throughput” {Rajagopalan: ¶0059} and to “eliminate the need for separate antennas for covering multiple frequency bands”{Rajagopalan: ¶0062}.
	Also, in the same field of endeavor, Noguchi (JP 2014/075725 A) discloses an antenna system 700-Fig.9 used in a wireless LAN, the antenna system  is a dual band antenna system that resonates with respect to two typed of radio waves having frequencies of 2.4 GHz and 5 GHz, wherein a quarter wavelength of a radio wave having a frequency of 2.4 GHz and a half wavelength of a radio having a frequency of 5 GHz {Noguchi: highlight in gray section on page 8 showing “a quarter wavelength of a radio wave having a frequency of 2.4GHz and a half wavelength of a radio wave having a frequency of 5GHz”}, corresponding to (2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Noguchi’s teaching to Lee’s system with the motivation being to provide “antenna system having a diversity function capable of achieving higher directivity {Noguchi: Abstract, page 3, lines 6-7 & page 5, lines 1-12}. 

Regarding Claim 2. With the same reasons as set forth in the method of claim 1, further comprising reconfiguring the first antenna from the configured mode to a different mode of the plurality of modes {Lee: The RF front-end circuitry 100 includes a dual-band WLAN RF transceiver 120 for communications on the two Wi-Fi® bands, 2.4 GHz and 5 GHz. The dual-band WLAN RF transceiver 120 allows an electronic device to exchange data or connection to the Internet wireless using radio waves in the WLAN bands (2.4 GHz band, 5 GHz band) via the first dual-band WLAN antenna 101, the second dual-band WLAN antenna 103, or both, by switching from/to one mode (e.g. 2.4GHz) to another mode (e.g. 5GHz), the antenna 101-Fig.1 being reconfigured from/to one mode (e.g. 2.4GHz) to another mode (e.g. 5GHz), emphasis added}.

Regarding Claim 3. With the same reasons as set forth in the method of claim 1, further comprising configuring a second antenna {Lee: col.1, lines 64-66 wherein RF front end circuitry includes multiple antennas} of the plurality of antennas to operate in a second configured mode of the plurality of modes {Lee: a second antenna 103-Fig.1 being configured to one of the modes, e.g. 2.4GHz or 5GHz}; and operating a second radio {Lee: WLAN 2.4GHz/5GHz Diplexer 104-Fig.1} of the plurality of radios connected to the second antenna {Lee: dual band WLAN Antenna 103-Fig.1} in the second configured mode {e.g. 2.4GHz or 5GHz, Fig.1} of the second antenna {Lee: dual band WLAN Antenna 103-Fig.1}.

Regarding Claim 4. With the same reasons as set forth in the method of claim 3, wherein the second configured mode is different from the configured mode {Lee: 5GHz is the second mode, which is different from the configured mode, e.g. 2.4GHz, dual band transceiver 120-Fig.1 is capable to transmit in 2.4GHz and 5GHz band/modes, emphasis added}.

Regarding Claim 5. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed electronically via settings {Lee: transceiver is configured to transmit radio waves in 2.4GHz, 5GHz, or both, col.3, lines 34-39} in a terminating network {Lee: RF Front End Circuitry 900-Fig.10 communicating with item providing system 1020-Fig.10 or user device 1034-Fig.10, col.14, lines 28-43} and a matching network {Lee: e.g., wherein the item providing system 1020-Fig.10 in a terminating network 1006-Fig.10, or wherein the user device 1034-Fig.10 in a wireless ad-hoc (peer-to-peer) network, col.14, line 28-col.15, line 7}{Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, emphasis added}

Regarding Claim 6. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed by tuning components connected to the first antenna {Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured its components (e.g., WLAN channels 121 & 123, diplexer 101 in Fig.1) by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, emphasis added}.

Regarding Claim 8. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed by tuning components connected to the first antenna and based on a fact the 2.4 GHz band and the 5 GHz band are approximately 2X in frequency  {Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured its components (e.g., WLAN channels 121 & 123, diplexer 101 in Fig.1) by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, wherein the 5GHz channel having “approximately 2x frequency” of the 2.4GHz channel, emphasis added}.

Regarding Claim 9. The method of claim 1, wherein the configuring is performed for any of i) diversity, ii) Multiple-Input and Multiple-Output (MIMO) dimension, and iii) antenna pattern {Lee: RF front-end circuitry 100-Fig.1 coupled to four antennas 101-107 in Fig.1 for WLAN, WAN and GPS communication, e.g. the antennas 101 & 103 being configured to 2.4GHz or/and 5GHz (diversity as claimed); see also col.4, lines 25-26 wherein “The RF front-end circuitry 100 supports Wi-Fi® 2×2 MIMO and simultaneous GPS and WAN diversity/2×2 downlink MIMO”(as MIMO dimension as claimed)}.

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 1.
A radio system comprising: 
a plurality of antennas in a wireless device each configured to operate in a mode of a plurality of modes, wherein the plurality of antennas operate as slot antennas, and wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band; and 
a plurality of radios configured to connect to the plurality of antennas, wherein a first antenna of the plurality of antennas is configured to operate in a configured mode of the plurality of modes, and wherein a first radio of the plurality of radios connected to the first antenna is configured to operate in the configured mode of the first antenna.

Regarding Claim 13. The radio system of claim 12, wherein the first antenna is reconfigured from the configured mode to a different mode of the plurality of modes via settings.
-Claim 13 is rejected with the same reasons as set forth in claims 1-2 & 12.  Note that the settings comprises the 2.4GHz mode, the 5GHz mode, or both, emphasis added.
Regarding Claim 14. The radio system of claim 12, wherein the second antenna is configured in a mode of the plurality of modes that is different from the configured mode.
-Claim 14 is rejected with the same reasons as set forth in claims 1, 3-4 & 12. Note that the settings comprises the 2.4GHz mode, the 5GHz mode, or both, emphasis added.

Regarding Claim 15. The radio system of claim 12, wherein the first antenna is configured electronically via settings in a terminating network and a matching network.
-Claim 15 is rejected with the same reasons as set forth in claims 1, 5 & 12.

Regarding Claim 16. The radio system of claim 12, wherein the first antenna is configured by tuning components connected to the first antenna.
-Claim 16 is rejected with the same reasons as set forth in claims 1, 6 & 12-13.

Regarding Claim 18. The radio system of claim 12, wherein the first antenna is configured by tuning components connected to the first antenna and based on a fact the 2.4 GHz band and the 5 GHz band are approximately 2X in frequency.
-Claim 18 is rejected with the same reasons as set forth in claims 1, 8 & 12.

Regarding Claim 19. The radio system of claim 12, wherein the first antenna is configured for any of i) diversity, ii) Multiple-Input and Multiple-Output (MIMO) dimension, and iii) antenna pattern.
-Claim 19 is rejected with the same reasons as set forth in claims 1, 9 & 12-13.

Claim(s) 7, 11, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Rajagopalan (US 2019/0097314 A1) and Noguchi (JP 2014/075725 A), as applied to claim 1 as above, and further in view of Amini (US 9,351,338 B2).

Regarding Claim 7. With the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the configuring is performed by setting a plurality of switches.
However, in the same field of endeavor, Amini (US 9,351,338 B2) discloses wherein the configuring is performed by setting a plurality of switches {Amini: RF switches 925a-925l in Fig.9 connecting to plurality of radios}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Amini’s teaching to Lee’s system with the motivation being to “provide for time division multiplexing of the antenna usage between the subchannels”{Amini: col.4, lines 55-57}.

Regarding Claim 11. With the same reasons as set forth in the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the plurality of antennas are connected to the plurality of radios via a plurality of switches.
	However, in the same field of endeavor, Amini (US 9,351,338 B2) discloses wherein the plurality of antennas {Amini: antennas Fig.1} are connected to the plurality of radios {Amini: WLAN1 for 2.4GHz/5GHz 910a-Fig.9, WLAN1 910b-Fig.9 for 2GHz and WLAN1 910c-Fig.9 for 5GHz, col.4, lines 45-49, 61-66} via a plurality of switches {Amini: RF switches 925a-925l in Fig.9 connecting to plurality of radios}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Amini’s teaching to Lee’s system with the motivation being to “provide for time division multiplexing of the antenna usage between the subchannels”{Amini: col.4, lines 55-57}.

Regarding Claim 17. The radio system of claim 12, wherein the first antenna is configured by setting a plurality of switches.
-Claim 17 is rejected with the same reasons as set forth in claims 1, 7 & 12.

Regarding Claim 20. The radio system of claim 12, wherein the plurality of antennas are connected to the plurality of radios via a plurality of switches.
-Claim 20 is rejected with the same reasons as set forth in claims 1, 11 & 12.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Rajagopalan (US 2019/0097314 A1) and Noguchi (JP 2014/075725 A), as applied to claim 1 as above, and further in view of Yiu (US 2020/0045731 A1).

Regarding Claim 10. With the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the wireless device is a wireless access point. 
	However, in the same field of endeavor, Yiu (US 2020/0045731 A1) wherein the wireless device is a wireless access point {Yiu: STA 100-Fig.1 is a wireless access point, ¶0023 & ¶0028}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Yiu’s teaching to Lee’s system with the motivation being to “support vastly different and sometime conflicting performance dimensions and services, and to provide for flexible resource allocations with respect to the waveform used to transmit data, waveform numerology, transmission bandwidth, and transmission duration”{Yiu: ¶0014}

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A/. Applicant argued that “the antenna system 30 operates as a loop/slot antenna with the current flow.  In this configuration, the capacitor C in TN is acting as semi-block at 2.4GHz but as semi-short at 5GHz. Increasing C adds up to parasitic capacitance and tunes the loop/slot resonance lower in the 5GHz band”.
-In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the italic limitations of “the antenna system 30 operates as a loop/slot antenna with the current flow.  In this configuration, the capacitor C in TN is acting as semi-block at 2.4GHz but as semi-short at 5GHz. Increasing C adds up to parasitic capacitance and tunes the loop/slot resonance lower in the 5GHz band”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Note that the argument that the system of Amini, Noguchi, Lee, and/or Yiu does not disclose the antenna is a slot antenna is found persuasive, therefore, previous 103 rejections are withdrawn.  Please see newly 103 rejection of Amini, Noguchi, Lee, and/or Yiu in combination with newly found reference (Rajagopalan) as set forth as above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bane (US 2021/0349170 A1) discloses a dual mode antenna, comprising: a first conductive piece; and a second conductive piece, configured to electromagnetically couple with the first conductive piece through a dielectric at a second frequency to operate as a loop antenna with the first conductive piece and configured to operate independently of the first conductive piece at a first frequency to operate as a monopole antenna. The dual mode antenna can be included in an antenna array as one of a plurality of dual mode antennas coupled to a routing substrate or a reference dual mode antenna coupled to the routing substrate along with a plurality of single mode antennas coupled to the routing substrate; wherein each antenna of the plurality of dual mode antennas, the reference dual mode antenna, and the plurality of single mode antennas is arranged evenly relative to a first neighboring antenna and a second neighboring antenna {Figs.1a-1d}.

Kish (US 2008/0291098 A1) discloses an antenna apparatus comprises selectable antenna elements including a plurality of dipoles and/or a plurality of slot antennas ("slot"). Each dipole and/or each slot provides gain with respect to isotropic. The dipoles may generate vertically polarized radiation and the slots may generate horizontally polarized radiation. Each antenna element may have one or more loading structures configured to decrease the footprint (i.e., the physical dimension) of the antenna element and minimize the size of the antenna apparatus {Fig.3}.

	Steyer (CA 2978276 A1) discloses An antenna feeder (300) for feeding a slot or patch antenna integrated within an electronic device comprising a metallic two-parts housing (110, 150) in which is formed the slot or patch, and a PCB (140). The antenna feeder (electrically conducting element different from the PCB) comprises: a central part configured to be held mechanically by a dielectric support comprised inside the housing; a first extending part, extending from a first end of the central part towards the PCB, and integrating a first spring portion allowing the first extending part to be in electrical contact with the PCB; and a second extending part, extending from a second end of the central part and allowing for controlling the impedance of the antenna feeder. At least one of the central part, first extending part and second extending part is configured for electromagnetically coupling the antenna feeder with the slot or patch {Figs.1-2d}.

	Qiu (CN 103730715 A) discloses a coaxial cable designed antenna module for electronic device which is installed inside a casing of an electronic device. The coaxial cable designed antenna module contains an antenna coaxial cable, a radiation resonance region, and an antenna base. The antenna base can be a dielectric component inside the casing or an independent dielectric member. The antenna base has at least a side joined to a conductor for positioning the antenna base inside the casing. The antenna coaxial cable has one end connected to the radiation resonance region on the antenna base. The radiation resonance region can be configured into an antenna style such as single-pole, slot, etc. The negative pole region of the antenna coaxial cable keeps the outer jacket so that the underneath braided mesh is not exposed, and has the outer jacket directly connected to a conductor of the electronic device so as to produce RF signal through disrupted current {Fig.3}.

	Kadichevitz (WO 2018/077408 A1) discloses a dual-band multiple input multiple output (MIMO) antenna cell comprising a slot layer comprising a ground plane with an electrically conductive slot antenna cut in the ground plane and an electrically conductive microstrip dipole antenna located directly and symmetrically above the slot antenna. The dipole antenna comprises two radiating elements 5 that are symmetrically fed. Wherein the slot antenna is adapted to operate in a first frequency band of a dual band and the dipole antenna is adapted to operate in a second frequency band of the dual band {Figs.1a-1b}.

	Obeidat (US 9653821 B1) discloses an antenna structure with a radio frequency (RF) circuit, an antenna carrier, and conductive material disposed on the antenna carrier and coupled to the RF circuit slot. The conductive material can radiate or receive first electromagnetic energy as a loop antenna in a first frequency band in a second order mode. The conductive material can include a first slot between portions of the conductive material and a second slot between other portions of the conductive material. The first slot or the second slot can radiate or receive second electromagnetic energy as a slot antenna at a second frequency band in a first order mode. The second frequency band can be higher than the first frequency band {Figs.1a, 4-7}.

	Kruse (US 9407003 B1) discloses antenna structures and methods of operating the same of an electronic device. One apparatus includes a radio frequency (RF) including a surface-current dispersing circuit and an antenna structure coupled to the RF feed at a feeding point and coupled to a ground plane at a grounding point. The antenna structure comprises an even multiple of quarter-wavelength elements with a first element coupled to the feeding point and a second element coupled to the grounding point and the grounding point is located at a specified distance from the feeding point. Surface currents, generated as a result of the RF signals being applied to the RF feed at the feeding point, create a first hot spot of an even multiple of hot spots of magnetic field at the feeding point. The surface-current dispersing circuit and the ground point disperse a portion of the surface currents at the feeding point towards the grounding point to create other hot spots of the even multiple of hot spots. The even multiple of hot spots are areas of the antenna structure on which surface-current density is higher than other areas surrounding the areas of the even multiple of hot spots {Figs.1-7}.

	Lee (US 9,786,994 B1) discloses antenna structures and methods of operating the same of an electronic device. One apparatus includes a first radio frequency (RF) feed, a second RF feed and an antenna structure. The antenna structure includes a ground plane, a first antenna element coupled to the first RF feed, a second antenna element coupled to the second RF feed and coupled to the ground plane at a first grounding point located at a distal end of the second antenna element. The first antenna element operates as a first directly-fed element and the second antenna element operates as a first parasitic ground element when RF signals in a first frequency range are applied to the first RF feed. The second antenna element operates as a second directly-fed element when RF signals in a second frequency range are applied to the second RF feed, the second frequency range being higher than the first frequency range. The first antenna element is grounded by the RF short circuit when the RF signals in the second frequency range are applied to the second RF feed {Figs.1-4, 8-9}.

	Su (US 2011/0063180 A1) discloses a dual-loop antenna includes a grounding unit, a shorting unit, a feeding unit, a first loop radiating unit and a second loop radiating unit. The shorting unit has at least one shorting pin disposed on the grounding unit. The feeding unit has at least one feeding pin separated from the shorting pin by a predetermined distance and suspended above the grounding unit at a predetermined distance. The first loop radiating unit is disposed above the grounding unit at a predetermined distance. The first loop radiating unit has two ends respectively electrically connected to the shorting unit and the feeding unit. The second loop radiating unit is disposed above the grounding unit at a predetermined distance and around the first loop radiating unit. The second loop radiating unit has two ends respectively electrically connected to the shorting unit and the feeding unit {Figs.1-7}.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464